Per Curiam.

This is a motion in a disciplinary proceedin to confirm the report of the Special Referee which found th respondent guilty of charges of misconduct.
The respondent is charged with converting escrow funds an avoiding process in violation of canon 11 of the Canons of Prc fessional Ethics.
The evidence is uncontroverted that the respondent, attorne for the seller of certain realty, converted escrow funds entruste to him for completion of work upon the properties. In a sut sequent action for conversion by the purchasers, the responden defaulted in appearance and avoided process in supplements proceedings. The Referee’s report is confirmed.
In view of the fact that the respondent failed to appear in an; of the disciplinary proceedings before the Grievance Committe and the Special Referee and failed to present any mitigatin circumstances with respect to his misconduct, he should be die barred and his name stricken from the roll of attorneys an counsellors at law.
Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens JJ., concur.
Respondent disbarred.